     Case 1:20-cv-01307-AWI-JLT Document 30 Filed 08/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BENJAMIN HENDRIX,                                No. 1:20-cv-01307-AWI-JLT (PC)
12                        Plaintiff,
                                                       ORDER ADOPTING FINDINGS AND
13            v.
                                                       RECOMMENDATIONS
14    FOULK, et al.,
                                                       (Doc. No. 25)
15                        Defendants.
16

17           Plaintiff Benjamin Hendrix is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 4, 2021, the assigned magistrate judge filed a screening order, finding that

21   Plaintiff’s second amended complaint states a cognizable claim of deliberate indifference against

22   Defendant Arce but not Defendant Santoro. Doc. No. 20. The magistrate judge directed Plaintiff

23   to file a third amended complaint curing the deficiencies in his pleading or to notify the court of

24   his desire to proceed only on the claim found cognizable. Id. at 6-7. On June 24, 2021, Plaintiff

25   filed a notice that he “wishes to. . . proceed only on his deliberate indifference claim against . . .

26   Arce and . . . dismiss . . . Santoro.” Doc. No. 22.

27           Therefore, on June 24, 2021, the magistrate judge issued findings and recommendations,

28   recommending that Defendant Santoro be dismissed. Doc. No. 25. The findings and
     Case 1:20-cv-01307-AWI-JLT Document 30 Filed 08/11/21 Page 2 of 2


 1   recommendations were served on Plaintiff and provided him 14 days to file objections thereto.

 2   Id. at 1-2. Plaintiff has not filed any objections, and the time to do so has passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 4   de novo review of this case. Having carefully reviewed the file, the Court finds the findings and

 5   recommendations to be supported by the record and proper analysis.

 6          Accordingly, it is HEREBY ORDERED that:

 7            1.    The findings and recommendations issued on June 24, 2021 (Doc. No. 25) are

 8                  ADOPTED in full;

 9            2.    Defendant Santoro and the claims against her are DISMISSED;
10            3.    The Clerk of the Court is directed to rename this case “Hendrix v. Arce”; and,

11            4.    This case is referred back to the assigned magistrate judge for further proceedings.

12
     IT IS SO ORDERED.
13

14   Dated: August 11, 2021
                                                  SENIOR DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
